DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 16 April, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Thus, this reference was not considered.
The information disclosure statement filed 19 May, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  A reference is in German, with no English language explanation of its relevance.  It was thus not considered.

Election/Restrictions
Applicant's election with traverse of group I (peptides) and compound 930 in the reply filed on 26 July, 2022 is acknowledged.  The traversal is on the ground(s) that the office has not proved any embodiments of the claim obvious.  This is not found persuasive because the potential rejection described in the election/restriction requirement is valid.
Applicants argue that Shimizu et al does not anticipate the claims.  That may be true, but the differences are remedied by Lowe.  Applicants point to an indirect measure of affinity to argue that the proposed modification will not be expected to increase affinity, this ignores the direct measurements, which would be more persuasive.  Applicants argue that Lowe does not teach increasing hydrophobicity will increase affinity.  Lowe states this explicitly:  “Hydrophobicity is one of the most reliable ways to get potency” (2nd page, 3d paragraph).  
The requirement is still deemed proper and is therefore made FINAL.

	Applicants have elected compound 930, with the structure 
    PNG
    media_image1.png
    118
    351
    media_image1.png
    Greyscale
, where L1Z1=L2Z2=palmitic acid, R8=R9= R7= R6= R5= R4= R2= R1= Rx= Ry=H, A1=SKKKKSLLMWITQV, n=1, w=1, m=0, and v=3.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 136, 137, 142-144, 146, and 149-151 were examined and claims 138-141, 145, 147, 148, 152, and 153 were withdrawn from consideration.  While applicants have stated that they believe some of the withdrawn claims read on the elected species, those claims have different values of m or R9 than this species.

Claims Status
Claims 136-152 are pending.
Claim 136 has been amended.
Claims 138-141, 145, 147, 148, 152, and 153 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 July, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 136, 137, 142-144, 146, and 149-151 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The carbon which R3 is bound to is a branching point in the molecule.  This means that the number of carbons in the chains signified by v and m can be interchanged.  However, m and v are not defined equally; the limitations on these variables is that m+v+w>2, and that m+w be between 0 and 7.  A compound with w=7, v=2, and m=0 reads on the claims, but that same compound could be read as w=7, v=0, and m=2, which does not.  Note that there are other limitations on the sequence based on the value of m, but not v, in proviso 2.  If a compound can read or not read on a claim, based on an arbitrary selection, then the claim is indefinite.  This same issue impacts the structures of claim 149 as well; if the bond between the carbon attached to R3 and the first carbon in the group defined by w is rotated 180 degrees, the groups defined by m and v will switch, as will the direction R3 is pointing.
	In addition, proviso 1 describes a number of peptides with group Xaa22.  For proviso 1(a), 1(b), and 1(c), this is defined as zero or more cationic amino acids (the exact maximum number varies), but for the other portions of proviso 1, this amino acid is not defined. In addition, these sequences are defined by a SEQ ID number, which give a different definition of Xaa22 than the claims – for example, proviso 1(c) of claim 136 requires the amino acid of SEQ ID 3 to be between 0 and 4 cationic amino acids, but the sequence listing describes the same amino acid as any amino acid except cysteine.  These contradictory definitions of this amino acid render the claims indefinite.  
	Furthermore, all peptide sequences are described as “comprising, consisting essentially of, or consisting of” the sequence.  There are two issues with this terminology.  First off, it describes three genera, each genus encompassing entirely the smaller genera – which could be described more concisely by just stating the largest genus.  This leads to confusion as to what is actually claimed (MPEP 2173.05(c)(II)).  The second issue is that the terminology “consisting essentially of” limits the claims to the exact sequence plus additional substituents that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 211.03(III)).  However, applicants have not described what they believe the basic and novel characteristics of these sequences are.  

second rejection
Claim 146 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 146 defines several groups of the molecule of claim 136, but also describe subgenera using “preferably” language.  It is unclear how much weight these preferences are given; i.e. are they claim limitations or examples (MPEP 2173.05(d)).  This renders the claim indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

first rejection
Claim 146 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 146 defines a number of groups in the molecule of claim 136, but defines them in the same way as they are defined in the parent claim.  Thus, this claim is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

second rejection
Claim 149 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 149 defines the stereochemistry of the carbon attached to the group R3, but allows for both stereoisomers.  Thus, the claim is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 136, 137, 142-144, 146, and 149-151 are rejected under 35 U.S.C. 103 as being unpatentable over Brimble et al (WO 2014207708, cited by applicants) in view of Bownds et al (J. Immunother. (2001) 24(1) p1-9) and Lowe (blog “in the pipeline” entry for 23 Feb, 2017, previously cited), with evidentiary support from Jackson et al (US 7,833,532, cited by applicants).

Brimble et al discuss self adjuvanting vaccines (p1, 6th paragraph) comprising a lipid and a peptide conjugated via a thio-ene reaction (2nd page, 2nd paragraph).  Solubilizing groups such as a tetralysine group (as a preferred embodiment) can be added to the peptide (p7, 6th paragraph, continues to p8), with a serine adjacent to the residue connected to the lipid, and with an exemplary embodiment where the lipid is attached to the N-terminal amino acid (p8, 2nd paragraph).  A hydrophilic amino acid sequence can be adjacent to the serine (p8, 3d paragraph).  A number of specifically described embodiments list a sequence SKKKK-peptide (p10).  Among the peptides explicitly stated as useful in the invention is SEQ ID 20, with the sequence SLLMWITQC, or 8 consecutive amino acids of the sequence (p11, 1st paragraph).  Note that, with the SKKKK sequence described earlier, this is identical to the sequence of applicant’s elected species except that the cystine of SEQ ID 20 is mutated to a valine in the elected species.  The lipid portion is described as a structure 
    PNG
    media_image2.png
    142
    335
    media_image2.png
    Greyscale
, with A1, R8, and R9 defined similarly to the instant application, with the other R groups defined the same as the instant application with the addition of the group L2-C(O)-OC1-6 alkyl, where L2 is defined as C5-21 alkyl or C4-20 heteroalkyl (p22, 2nd paragraph).  If m=0, L1-Z=C2-C(O)-O=palmityl, the C1-6 alkyl group of R3=propyl, n=1, and the other R-groups =H, this recapitulates the lipid moiety of applicant’s elected species; this genus includes that compound.  A subgenus with the structure 
    PNG
    media_image3.png
    116
    414
    media_image3.png
    Greyscale
, with L1 and L2 defined as above, R9 is hydrogen, a protecting group, or a peptide, A1 is an amino acid, OH, or a peptide, and R3 is hydrogen or L2-C(O)-OCH2 (p28, 8th paragraph).  Pharmaceutical compositions, comprising a peptide of the invention and a carrier is discussed (p37, 3d paragraph).  Asymmetric centers can be either r or s (p39, 2nd paragraph).  An example using Pam2Cys-SKKKK-peptide showed similar results to one using Pam1Cys with the same sequence, both better than the bare peptide (example 4, p110, paragraph 1-5).  Pam1Cys is 
    PNG
    media_image4.png
    68
    214
    media_image4.png
    Greyscale
 (p101, 2nd paragraph), while, as evidenced by Jackson et al, Pam2Cys is 
    PNG
    media_image3.png
    116
    414
    media_image3.png
    Greyscale
, with L1-C(O)-O =palmitic acid and R3=Palmitic acid-0CH2 (fig 1 of Jackson et al).
The difference between this reference and applicant’s elected species is that applicant’s elected species has a single amino acid substitution compared to SEQ ID 20, and that, while the broad genus allows for v=3 (applicant’s terminology), all the examples have v=0.
Bownds et al discuss induction of tumor reactive cytotoxic T-lymphocytes using a peptide (title).  The peptides used were fragments of NY-ESO-1, with NY-ESO-1 157-165 suggested as being the minimal determinant (p3, 2nd column, 3d paragraph, continues to p4).  Note that this sequence is identical with SEQ ID 20 of Brimble et al (p4, 1st column, 2nd paragraph).  A rule of thumb of HLA binding suggests that mutating the C-terminal cystine to valine would increase activity (p4, 1st column, 2nd paragraph) and render the sequence more stable (p4, 2nd column, 2nd paragraph).  In vitro tests show that this peptide routinely had higher activity than the native sequence or a sequence with an additional mutation (table 2, p6, bottom of page).  Additional experiments using isolated PBMCs from tumor patients used this sequence (table 3, p7, bottom of page).  This reference shows that the C9V mutation of SEQ ID 20 of Brimble et al provides a benefit in the context of immune activation.
Lowe discusses the good and bad of polar compounds (title) in the context of medicinal chemistry.  Hydrophobicity is one of the most reliable ways to get potency because many binding sites are hydrophobic (2nd page, 3d paragraph) and more hydrophobic compounds do not have the entropy hit from shedding waters of solvation (2nd page, 4th paragraph).  This reference suggests that increasing the hydrophobicity of a compound will increase activity.
Therefore, it would be obvious to replace the cystine in the peptide of Brimble et al with the valine of Bownds et al, as this mutation was shown in the same context to increase activity and stability.  Bownds et al is looking at the same interactions as Brimble et al (vaccination to activate the immune system), an artisan in this field would attempt this substitution with a reasonable expectation of success.
Furthermore, it would be obvious to increase the length of the hydrocarbon chain in the Pam2C compounds of Brindle et al, as small differences in the length of a hydrocarbon chain are not a patentable distinction (MPEP 2144.09).  As the genus described by Brindle et al allow for such longer chains, an artisan in this field would attempt this modification with a reasonable expectation of success.  Alternatively, Lowe teaches that increasing the hydrophobicity of a binding compound tends to increase its activity, providing a motivation to extend the hydrocarbon chain.  As the genus described by Brindle et al allow for such longer chains, an artisan in this field would attempt this modification with a reasonable expectation of success.  
Brindle et al describe the sequence SLLMWITQC attached to a lipid structure that significantly overlaps with that of the instant claims.  Bownds et al teaches the advantages of mutating the Cys residue to Val, an amino acid other than Cys (as Xaa2 is defined in the sequence listing for SEQ IDs 7 and 8).  Thus, the combination of references render obvious claims 136, 137, 146, and 149.
The examples of Brindle et al use palmitic acid attached via an ester linkage, rendering obvious claims 142 and 143.
As noted above, there are multiple rationales for extending the length of the hydrocarbon chain of the compounds of Brindle et al, rendering obvious claim 144.
Brindle et al discusses adding a serine at the N-terminus adjacent to the binding amino acid, followed by a number of hydrophilic amino acids, preferably, 4 lysines.  Thus, the combination of references renders obvious claim 150.  Note that this also generates applicant’s elected species.
Brindle et al discusses pharmaceutical compositions with carriers, rendering obvious claim 151.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 136, 137, 142-144, 146, and 149-151 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, 38, 47, 114, and 116 of copending Application No. 16/076,912 (US 20190046636) in view of Bownds et al (J. Immunother. (2001) 24(1) p1-9). 
Competing claim 1 describes a lipid-peptide conjugate almost identical to that of instant claim 136, save that it does not specify the peptide sequence, while competing claim 4 specifies an ester linkage for the fatty acids.  Competing claim 12 describes the variables almost identically with instant claim 144, while competing claim 38 specifies stereoisomers.  Competing claim 47 specifies a serine at the N-terminus adjacent to the amino acid that is bound to the lipid moiety, while claim 144 specifies a pharmaceutical composition of the compounds with a carrier.  Competing claim 116 discusses using the compounds as a vaccine.
The difference between the competing claims and the instant claims is that the competing claims do not specify the peptide sequence.
Bownds et al discuss induction of tumor reactive cytotoxic T-lymphocytes using a peptide (title).  The peptides used were fragments of NY-ESO-1, with NY-ESO-1 157-165 suggested as being the minimal determinant (p3, 2nd column, 3d paragraph, continues to p4).  A rule of thumb of HLA binding suggests that mutating the C-terminal cystine to valine would increase activity (p4, 1st column, 2nd paragraph) and render the sequence more stable (p4, 2nd column, 2nd paragraph).  In vitro tests show that this peptide routinely had higher activity than the native sequence or a sequence with an additional mutation (table 2, p6, bottom of page).  Additional experiments using cells isolated PBMCs from tumor patients used this sequence (table 3, p7, bottom of page).  This reference shows that the C9V mutation provides a benefit in the context of immune activation.
Therefore, it would be obvious to use the sequence of Bownds et al for the invention of the competing claims, as it provides an improved immunogenic reaction compared to that of the unmodified polypeptide.  As both Bownds et al and the competing claims are drawn to compounds eliciting an immune response, an artisan in this field would make this modification with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

second rejection
Claims 136, 137, 142-144, 146, and 149-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12, 13, 15, and 16 of U.S. Patent No. 10,576,144 in view of Bownds et al (J. Immunother. (2001) 24(1) p1-9). 

Competing claim 1 describes a genus of compounds with a lipid moiety that is a subgenus of the compound of instant claim 1, but does not specify the peptide sequence attached to it.  Competing claim 2 specifies the formulation more closely to applicant’s elected species, similar to that of instant claim 144, while competing claim 12 specifies an N-terminal serine next to the amino acid attached to the lipid.  Competing claim 13 requires a solubilizing moiety comprising two or more cationic amino acids.  Competing claim 15 requires a pharmaceutical composition of the compounds, while competing claim 16 describes a method of eliciting an immune response.
The difference between the competing claims and the instant claims is that the competing claims do not specify the peptide sequence.
Bownds et al discuss induction of tumor reactive cytotoxic T-lymphocytes using a peptide (title).  The peptides used were fragments of NY-ESO-1, with NY-ESO-1 157-165 suggested as being the minimal determinant (p3, 2nd column, 3d paragraph, continues to p4).  A rule of thumb of HLA binding suggests that mutating the C-terminal cystine to valine would increase activity (p4, 1st column, 2nd paragraph) and render the sequence more stable (p4, 2nd column, 2nd paragraph).  In vitro tests show that this peptide routinely had higher activity than the native sequence or a sequence with an additional mutation (table 2, p6, bottom of page).  Additional experiments using cells isolated PBMCs from tumor patients used this sequence (table 3, p7, bottom of page).  This reference shows that the C9V mutation provides a benefit in the context of immune activation.
Therefore, it would be obvious to use the sequence of Bownds et al for the invention of the competing claims, as it provides an improved immunogenic reaction compared to that of the unmodified polypeptide.  As both Bownds et al and the competing claims are drawn to compounds eliciting an immune response, an artisan in this field would make this modification with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658